DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities: On p.8 at line 9, “turnbuckle 41 comprise” should be corrected to --turnbuckle 41 comprises--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:

In claim 1 at line 11, “a gearbox-“ should be corrected to --the gearbox-- because this limitation is introduced in line 8.
In claim 1 at line 13, “mounted” should be corrected to --mount--.
In the last three lines of claim 1, all three instances of “apertures” should be corrected to --complementary apertures-- to distinguish from the support apertures.
Appropriate correction is required.
Claim Interpretation
Claim 2 and 8 limitation “mechanism for rotating the lock pin” is interpreted under 112(f) in claims 2, 3, 6, 7, 8, 12, 13, 14, and 15. The specification p.8 describes the corresponding structure: “The lock pins 30 may be rotated by a pin rotating mechanism 40 comprising a force applicator, for example a turnbuckle 41 as illustrated or some other device for applying force such as a lever or a crank.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: described at the beginning of this section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12 at line 3, “a support aperture” should be corrected to --a respective support aperture-- for clarity.
Claim 13 recites the limitation “the second cylindrical portion.” Claim 13 depends from claim 12, which recites two lock pins, each having a second cylindrical portion. This makes it unclear which cylindrical portion/pin is further limited by claim 13. This 
Claim 14 recites the limitation “the lock pin inserted through the through aperture so that the cammed portion protrudes from the hub-facing face and the first cylindrical portion protrudes from the gearbox-facing face,” which is unclear because claim 8 recites first and second lock pins. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each lock pin inserted through a corresponding one of the through apertures so that the cammed portions protrude from the hub-facing face and the first cylindrical portions protrude from the gearbox-facing face--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsen (US 2019/0277254).
[AltContent: textbox ()][AltContent: textbox (HF)]
    PNG
    media_image1.png
    372
    583
    media_image1.png
    Greyscale

Regarding claim 2, Larsen discloses:
A lock for preventing rotation of a rotor of a wind turbine ([0001]), the lock comprising:
a pin support (28) supportable in a nacelle of the wind turbine (Fig 3 shows support 28 inboard of base frame 14 edge, so one would interpret it as interior of the nacelle, nacelle 4 shown in Fig 1), the pin support having a hub-facing face (HF in annotated Fig 3 above) proximate a rotor hub (hub, which is not shown, together with hub mounting 18, rotor lock disk 22, and the portion of shaft 16 that interconnects 18 and 22) of the wind turbine (see Fig 2a, rotor locking disk 22 adjacent hub mounting 18) when the pin support is supported in the nacelle;
a rotatable lock pin (34) rotatably mounted ([0043]) on the pin support, the lock pin having a cammed portion ([0050] “elliptical”) extending away from the hub-facing face of the pin support toward the hub (as shown in Fig 5, engagement portion 46 extends away from 28 to locking disk 22), the lock pin inserted into a complementary rotor lock aperture (26) on the rotor hub when the pin support is supported in the nacelle (see Fig 5), rotation of the lock pin causing engagement of an exterior surface of the cammed portion with an interior surface of the aperture to immobilize the lock pin against the interior surface of the aperture to prevent relative motion between the lock pin and the aperture to prevent rotation of the rotor (see 6b at 64a, 64b, [0051]); and,
a mechanism for rotating the lock pin.
According to the instant specification at p.8, “The lock pins 30 may be rotated by a pin rotating mechanism 40 comprising a force applicator, for example a turnbuckle 41 as illustrated or some other device for applying force such as a lever or a crank.” The actuator 32 of Larsen, see [0038] is considered to be a force applicator, which, together with helical ribs 52, produces rotation, and thus meets the 112(f) interpretation of “mechanism for rotating.”
Regarding claim 8, Larsen discloses:
All elements of claim 2. Claim 8 differs from claim 2 because claim 8 includes a second rotatable lock pin. Larsen discloses a second rotatable lock pin ([0054], see Fig 3 showing two opposing lock pins 34 at the cut cross section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102251936).
[AltContent: textbox (F)]
    PNG
    media_image2.png
    442
    862
    media_image2.png
    Greyscale

Regarding claim 2, Yu discloses:
A lock for preventing rotation of a rotor of a wind turbine ([0002]), the lock comprising:
a pin support (portion of frame 12, [0038] “lock body 21 is installed on the frame of the fan,” similar to prior art as shown in Fig 1, where the main difference in the inventive embodiments is the lock pin center axis is parallel to the lock body center axis, [0038]) supportable in a nacelle of the wind turbine (adjacent the shaft and bearing, which can be supported in a nacelle), the pin support having a hub-facing face proximate a rotor hub (hub, which is not shown but is of the wind turbine when the pin support is supported in the nacelle;
a rotatable lock pin (21 together with 22) rotatably mounted ([0041], [0042], [0051]) on the pin support, the lock pin having a cammed portion (22 is off-center relative to 21, [0038], [0039], [0042] see distance e in Fig 4) extending away from the hub-facing face of the pin support toward the hub, the lock pin inserted into a complementary rotor lock aperture (231) on the rotor hub (at lock disk 23) when the pin support is supported in the nacelle, rotation of the lock pin causing engagement of an exterior surface of the cammed portion with an interior surface of the aperture to immobilize the lock pin against the interior surface of the aperture to prevent relative motion between the lock pin and the aperture to prevent rotation of the rotor (see Fig 5, [0043] “increasing the effective contact area between the locking pin 22 and the locking hole 231,” [0045] “complete and effective contact to avoid excessive local contact stress”)…
Yu does not disclose:
a mechanism for rotating the lock pin.
Yu discloses that the lock pin is rotated by an operator ([0041]). A lever, such as a crank, is a well-known tool for providing a mechanical advantage to reduce the force required to move an object.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock of Yu by including a lever in 
Regarding claim 3, Yu as modified by a lever teaches:
the lock pin comprises a first cylindrical portion (21) rotatably mounted through a support aperture in the pin support (portion of frame 12), the first cylindrical portion having a first central axis (O2); and,
the cammed portion of the lock pin is a second cylindrical portion (222 has a cylindrical portion that protrudes somewhat from the interior of 21 before the conical portion) of the lock pin having a second central axis (O4), the second cylindrical portion having a different diameter than the first cylindrical portion (see Fig 4), the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear (see Fig 4).
Regarding claim 6, Yu as modified by a lever teaches:
fasteners for securing the pin support on main bearing supports or main bearing support extensions (the connecting plate 211 has a plurality of connecting holes that allow the locking body 21 to be fastened in the correct rotated position by bolts [0049], [0050], which are shown by their central axes in Fig 4, see F in annotated Fig 4 above. It is fastened to the frame 12, which also supports the bearing 13, see Fig 1).
Regarding claim 7, Yu as modified by a lever teaches:
the pin support (portion of frame 12) is supportable on main bearing supports (another portion of frame 12) … in the nacelle.

s 8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102251936) in view of Larsen (US 2019/0277254).
Regarding claim 8, Yu modified by a lever as described in the rejection of claim 2 teaches:
all elements of claim 2, as described above in ¶32-36. Claim 8 differs from claim 2 because claim 8 includes a second rotatable lock pin. Yu does not teach a second rotatable lock pin.
Larsen teaches:
A wind turbine having “two locking units 24, which were provided on opposite sides of the main rotor shaft 16 so as to balance the torsional forces exerted by the main rotor shaft 16 via the rotor locking disk” ([0054]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock of Yu by providing two locking pins on opposite sides of the main rotor shaft, as taught by Larsen, to obtain the benefit of balancing torsional forces. In the combination, each locking pin has a lever and each locking pin is independently mounted to the frame 12.
Regarding claim 12, Yu as modified by a lever and by the balanced arrangement of Larsen teaches:
each lock pin comprises a first cylindrical portion (21) rotatably mounted through a support aperture in the pin support (portion of frame 12), the first cylindrical portion having a first central axis (O2); and,
the cammed portion of each lock pin is a second cylindrical portion (222 has a cylindrical portion that protrudes somewhat from the interior of 21 before the conical portion) of the lock pin having a second central axis (O4), the second cylindrical portion having a different diameter than the first cylindrical portion (see Fig 4), the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear (see Fig 4, notice different thickness of 21 above and below 222).
Regarding claim 13, Yu as modified by a lever and by the balanced arrangement of Larsen teaches:
the second cylindrical portion (222) has a smaller diameter than the first cylindrical portion (21, see Fig 4).
Regarding claim 15, Yu as modified by a lever and by the balanced arrangement of Larsen teaches:
the pin support (portion of frame 12) is supportable on main bearing supports (another portion of frame 12) … in the nacelle.
Allowable Subject Matter
Claim 1 is objected to for formal matters, but otherwise allowable.
Claims 4, 5, 9, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The nearest prior art is Yu and Larsen as applied to the other claims above. Most notably, the prior art fails to disclose a turnbuckle for rotating the lock pins and a .
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nies (US 2014/0010656) discloses “In FIG. 7, an elliptical locking pin 270 is shown in a front view. The elliptical locking pin 270 includes an elliptical profile providing a locking region in the region of the elliptical profile with the smaller diameter. The elliptical locking pin 270 may be used in connection with actuators which are not only capable of retracting or pushing the elliptical locking pin but also are of rotating the elliptical locking pin 270. In case the elliptical locking pin 270 is rotated, one may choose which one of the regions of the positioning region 262 or locking region 264 gets in engagement with a recess or a hole of the rotor-lock. Further embodiments may use a cylindrical or conical pin where on one or two sides a shape is provided that is within the cylinder of cone and that has a locally larger radius than the cylinder or cone.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745